DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     SHARONIT AMAR SELIGSOHN,
                             Appellant,

                                     v.

                          JACOB SELIGSOHN,
                              Appellee.

                              No. 4D17-2411

                           [November 28, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Senior Judge; L.T. Case No.
062015DR006386AXXXCE.

   Craig A. Boudreau, West Palm Beach, for appellant.

  Sandor F. Genet of Sandor F. Genet & Associates, P.A., North Miami
Beach, for appellee.

KUNTZ, J.

   The Former Wife raises ten issues in her appeal of the circuit court’s
final judgment of dissolution of marriage. We agree with four arguments
raised by the Former Wife and reverse those portions of the final judgment.
We affirm the remaining issues without comment.

   First, we reverse the portion of the court’s judgment that required
payment of guardian ad litem fees out of homestead-protected property.
Second, we reverse the portion of the court’s order granting the Former
Husband a blanket award of ultimate decision-making authority over all
issues. Third, we reverse the court’s calculation of step-down child
support, an issue the Former Husband concedes on appeal. Finally, we
reverse the portion of the court’s order requiring the Former Wife to attend
parent effectiveness training classes.
                                  Analysis

i. The Court Erred in Ordering Payment of the Guardian Ad Litem
                 Fees Out of Homestead Property

    First, the Former Wife argues that the court erred when it ordered the
forced sale of the parties’ marital home—the Former Wife’s homestead—to
satisfy the guardian ad litem’s (“GAL”) fees. The GAL fees are a third-party
liability unrelated to the property.

   The Florida Constitution grants strong homestead protection to real
property. Art. X, § 4(a), Fla. Const. The Florida Supreme Court has held
that based on the plain language of the constitution, “a homestead is only
subject to forced sale for (1) the payment of taxes and assessments
thereon; (2) obligations contracted for the purchase, improvement or repair
thereof; or (3) obligations contracted for house, field or other labor
performed on the realty.” Butterworth v. Caggiano, 605 So. 2d 56, 60 (Fla.
1992).

   This provision is liberally construed; “the Florida constitutional
exemption of homesteads protects the homestead against every type of
claim and judgment except those specifically mentioned in the
constitutional provision itself[.]” Havoco of Am., Ltd. v. Hill, 790 So. 2d
1018, 1021 n.5 (Fla. 2001) (internal quotation omitted). Unsecured
creditors are not included as an exception to the homestead exemption.
Chames v. DeMayo, 972 So. 2d 850, 852 (Fla. 2007) (citing Sherbill v. Miller
Mfg. Co., 89 So. 2d 28, 31 (Fla. 1956); Carter’s Adm’rs v. Carter, 20 Fla.
558, 570–71 (Fla. 1884)).

  Former Wife argues the court erred when it required her to sell
homestead property to pay the fees of the GAL—an unsecured creditor.
We agree.

   Hua v. Tsung, 222 So. 3d 584 (Fla. 4th DCA 2017), is instructive.
There, the dissolution of marriage judgment ordered that proceeds from
the sale of a rental property be used to satisfy a debt to the husband’s
father, and the remainder was to be divided equally between husband and
wife. Id. at 590–91. The father’s loan to his son enabled the son to pay
the mortgage on the rental property. Id. at 586.

   We reversed, holding that “[i]n [a] dissolution action, the trial court does
not have jurisdiction to adjudicate property rights of nonparties.” Id. at
591 (alteration in original) (quoting Noormohamed v. Noormohamed, 179
So. 3d 379, 380 (Fla. 5th DCA 2015)). We explained that “by awarding

                                      2
part of the proceeds of the sale of the rental property to the father, the
court essentially placed an equitable lien on the property to allow the
father to secure repayment of the loan. The court thus converted him from
an unsecured creditor into a secured one.” Id.

   Although the Former Wife’s property was homestead property, not
rental property, the holding is instructive. Here, the court’s order of
payment from proceeds functioned as an equitable lien on the couple’s
homestead property to secure repayment of the unsecured debt. The
Florida Constitution does not allow the court to pierce the homestead
protection in such a manner.

    Thus, we reverse the court’s order requiring payment of the GAL’s fee
from the proceeds of the forced sale of the Former Wife’s homestead
property. In reaching this conclusion, we do not decide whether the court
could order payment of the GAL’s fees from other sources attributable to
the Former Wife. That is an issue the circuit court can determine in the
first instance on remand.

  ii. The Court Erred in Awarding the Former Husband a Blanket
           Award of Ultimate Decision-Making Authority

    Second, the Former Wife argues that, because any ultimate decision-
making authority must be limited to specific issues, the court improperly
awarded the Former Husband “ultimate decision-making authority as to
all issues” as part of the parenting plan. We agree.

   As part of the parties’ parenting plan, the court ordered Former Wife
and Former Husband to exercise shared parental responsibility. But if the
parties disagreed about an issue, the Former Husband was granted
“ultimate decision-making authority as to all issues.”

    As we noted in McClure v. Beck, 212 So. 3d 396 (Fla. 4th DCA 2017),
“[w]e have previously held that giving the primary residential parent
unlimited decision making authority over all matters regarding the
children is incompatible with shared parental responsibility.” Id. at 398
(citing Schneider v. Schneider, 864 So. 2d 1193, 1195 (Fla. 4th DCA 2004)).
Instead, a court may award “one parent ultimate authority over specific
matters in situations where the parties are unable to come to an
agreement.” Id. (citing Schneider, 864 So. 2d at 1195).

   The Former Husband argues the blanket award of ultimate authority is
supported by the record. He argues the “court did this to address [Former
Wife’s] outrageous and obstructive conduct regarding all aspects of the

                                    3
children’s welfare and maintenance.” We need not determine whether the
statement is accurate. Even if the record supported a finding that the
Former Wife’s conduct was “outrageous and obstructive,” the court lacked
the authority to give one parent the ultimate decision-making authority
over a child when the parents share responsibility.

    On remand, any award of ultimate decision-making authority must be
limited to specific decisions and those decisions must be expressly listed
in the final judgment. See McClure, 212 So. 3d at 399.

  iii.The Court Erred in Deciding the Amount of Step-Down Child
                              Support

   Third, the Former Wife argues the court erred in its calculation of
alimony after the oldest child reaches the age of eighteen. The Former
Husband concedes that the court erred in its child support calculation for
the parties’ youngest child.

   As the Former Wife argues and the Former Husband concedes, the
award of child support continues for four years past the termination of
alimony, for which the trial court failed to account. On remand, the court
must recalculate child support for the period after the termination of
alimony.

   iv. The Court Erred in Ordering Former Wife to Attend Parent
                   Effectiveness Training Classes

   Finally, before entering the final judgment, the court ordered both
parents to attend parent effectiveness training (“PET”) classes “to endeavor
to get them to co-parent.” The Former Husband attended classes, but the
Former Wife did not. In the final judgment, the court ordered that the
Former Wife “attend weekly [PET classes] until further Court order. She
shall demonstrate to the Court and in her parenting and verbally what has
been taught to her, and that she understands what she has been taught
and that she can put into practice what she has been taught.”

   The Former Wife argues the trial court erred in ordering her to attend
PET classes because the court lacks the authority to order a parent into
therapy.

   She relies on Ford v. Ford, 153 So. 3d 315 (Fla. 4th DCA 2014), to
support her argument. In Ford, as a remedy for violating the parenting
plan, the court “ordered the former wife to obtain psychological counseling
and continue with it ‘until she is able to convince [the two minor children]

                                     4
that it is her desire that they see their father and love their father and to
create a loving, caring feeling toward their father in their minds.’” Id. at
318 (alteration in original). On appeal, the former wife did “not challenge
the authority of the trial court to order counseling.” Id. at 319. Rather,
she contended that “the counseling provision condition[ed] the duration of
therapy on ‘vague, ambiguous and potentially insurmountable goals.’” Id.
We agreed with the former wife’s contention and held that the order was
“vague and [] much too broad to be enforced.” Id. (citing Lanza v. Lanza,
804 So. 2d 408, 409–10 (Fla. 4th DCA 2001)).

   Like Ford, the order here is vague and ambiguous about the scope and
termination date of the ordered treatment. The court ordered the Former
Wife to attend the classes “weekly until further Court order. It also
required that Former Wife show the court, through parenting and verbally,
that she “understands” and “can put into practice what she has been
taught.” Because the court neither provided a duration for the compelled
weekly classes nor identified a standard to judge the Former Wife’s
compliance, the order is vague and unenforceable. 1 Thus, we reverse that
portion of the court’s order.

                                  Conclusion

    The court’s judgment is reversed in part and affirmed in part.

    Affirmed in part, reversed in part, and remanded.

TAYLOR and KLINGENSMITH, JJ., concur.

                              *         *          *

    Not final until disposition of timely filed motion for rehearing.




1 As a result of our conclusion, we need not address whether a court could ever
order a party to a dissolution action to attend PET classes. That issue is left for
a case where its resolution is dispositive.

                                        5